I DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application is a CON of 15/625,550 filed on 06/16/2017, now abandoned and which claims benefit of U.S. Serial Application Nos. 62/351,226 filed 06/16/2016 and 62/351,843 filed 06/17/2016.
 
Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 07/25/2022. In the paper of 07/25/2022, Applicant amended claims 29, 35-36, 41-42, 89, 92-94 and 98-99.

Election/Restrictions
Applicant’s election without traverse of group I (claims 29, 31-32, 35-36, 38, 41-42, 47-48, 51, 53, and 57) in the reply filed on 07/25/2022 is acknowledged.
Furthermore, concerning the species election requirement, for species group A: directed to the sequence(s) of the amplification product of claim 29: 
Applicant elects the amplicon sequence set of SEQ ID NOS: 3, 13-14 (i.e. sequences derived from BVAB2, Megasphera 1 and Megasphera 2 respectively: see Table 4 on pages 10-11 of the Specification).

Claims 89-90 and 92-94 are now withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.

Status of the Claims
Claims 29, 31-32, 35-36, 38, 41-42, 47-48, 51, 53, 57, 89-90, 92-94 are pending. Claims 29, 31-32, 35-36, 38, 41-42, 47-48, 51, 53, and 57 are currently under examination. 

Claim Objections
Claim 8 is objected to because of the following informalities:  Applicant’s claim has a numbering issue since Applicant newly presents claim 8 instead of claim 89. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29, 31-32, 35-36, 38, 41-42, 47-48, 51, 53, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricks et al., (2007, Journal of clinical microbiology, 45(10), pp.3270-3276) in view of Eiderbrant (2011, Master thesis, Linkopings Universitet), BVAB2 sequence having the GenBank Accession No. AY724740 (August 2004), Megasphaera type 1 sequence having the GenBank Accession No. AY738672 (August 2004), Megasphaera type 1 sequence having the GenBank Accession No. AY738697 (August 2004), An (US2003/0050470), SantaLucia (2007, HumanaPress: pp 3-33: cited on the IDS), and Van Doorn et al. (2009, Applied and environmental microbiology, 75(22), pp.7253-7260).

Fredricks et al. (claim 29)
Fredricks et al. is directed to a method for detecting bacterial vaginosis (see abstract). The method of Fredricks et al. detects the presence of one or more nucleic acids derived from microorganism(s) that are associated with bacterial vaginosis (pg 3271, right col., last para of “Results” and pg 3272, left col, para below Table 1).
Fredricks et al. teach “BVAB2 was detected in > 80% of women with BV… We designed PCR assays for the detection of two bacteria distantly related to Megasphaera species that we previously identified in subjects with BV. Megasphaera phylotype 1 was detected in about 95% of subjects with BV, regardless of the diagnostic gold standard employed, and was also highly specific for BV (89 to 94%). If one combines the results from the two Megasphaera phylotype assays (presence of Megasphaera phylotype 1 or phylotype 2), the diagnostic sensitivity for BV increases marginally (>96%) while good specificity is maintained (89 to 94%)”. (pg 3271, right col., last para of “Results” and pg 3272, left col, para below Table 1).

For their method, Fredricks et al. provides primers for specific detection BVAB2 nucleic acids, Megasphera 1 and Megasphera 2 nucleic acids (pg 3272, Table 1: specifically, the BVAB2 detecting primer set comprises BVAB2619F and BVAB21024R primers generates a BVAB2 amplicon consisting nucleotides 240-644 of GenBank Accession No. AY724740; the second Megasphaera type 1 detecting primer set comprises MegaE-456F and MegaE667R primers generates Megasphaera type 1 amplicon consisting nucleotides of GenBank Accession No. AY738672; the third Megasphaera type 2 detecting primer set comprises MegaE-453F and MegaE666R primers generates Megasphaera type 1 amplicon consisting nucleotides of GenBank Accession No. AY738697).

The BVAB2 amplicon of Fredricks et al. are 100% identical to and indistinguishable from nucleotides 240-644 of GenBank Accession No. AY724740 while claim 29 requires the instant BVAB2 amplicon comprising SEQ ID NO: 3 (100% identical to and indistinguishable from nucleotides 216-233 of GenBank Accession No. AY724740).

The Megasphaera type 1 amplicon of Fredricks et al. are 100% identical to and indistinguishable from nucleotides 103-310 of GenBank Accession No. AY738672 while claim 29 requires the instant Megasphaera type 1 amplicon comprising SEQ ID NO: 13 (100% identical to and indistinguishable from nucleotides 211-228 of GenBank Accession No. AY738672).

The Megasphaera type 2 amplicon of Fredricks et al. are 100% identical to and indistinguishable from nucleotides 100-309 of GenBank Accession No. AY738697 while claim 29 requires the instant Megasphaera type 2 amplicon comprising SEQ ID NO: 14 (100% identical to and indistinguishable from nucleotides 86-103 of GenBank Accession No. AY738697).

Fredricks et al. (2007) (claim 29)
Regarding claim 29, Fredricks et al. teach a method that comprises:
(b) performing parallel amplification reactions and forming amplification products in individual reaction chambers, wherein each amplification reaction contains a pair of amplification primers configured to produce an amplification product corresponding to said target nucleic acid sequence present within, or derived from, the genome of a microorganism (i.e. the BVAB2 primers, Megasphaera 1 and Megasphaera 2 primer sets are provided to generate amplification products from vaginal swab samples).
Fredricks et al. teach an amplification product comprising the instant 18 bp SEQ ID NO: 13 (nucleotides 211-228 of GenBank Accession No. AY738672).

Omitted from Fredricks et al. (2007) (claims 29, 31, 47-48)
Regarding claim 29, Fredricks et al. do not teach amplification product(s) comprises a sequence selected from SEQ ID NO: 3 (nucleotides 216-233 of GenBank Accession No. AY724740); or SEQ ID NO: 14 (nucleotides 86-103 of GenBank Accession No. AY738697). 

Regarding claim 31, Fredricks et al. do not teach said determining of step (c) includes detecting hybridization of a detectably labeled probe to said amplification product, optionally in real-time.

Regarding claim 47, Fredricks et al. do not teach one or more of said plurality of said amplification reactions further contains a detectably labeled probe that includes a sequence that is identical or complementary to a portion of the corresponding target nucleic acid sequence.

Regarding claim 48, Fredricks et al. do not teach said detectably labeled probe of at least one amplification reaction is configured to undergo cleavage by a polymerase in a 5’ nuclease assay.

(Claims 29, 31, 47-48)
GenBank Accession Nos. AY724740, AY738672, AY738697 (claims 29, 31, 47-48)
	The GenBank sequences with Accession No. AY724740, AY738672, AY738697 taught by Fredricks et al. (Table 1, pg 3272) are 100% identical to and indistinguishable from the instant 18 bp SEQ ID NOS: 3, 14 and 15 as indicated above.
Regarding claims 29, 31, 47-48, it is within the skill of an ordinary skilled to select probe hybridization sequences to bind and detect amplification products comprising or consisting partial or full-length sequences derived from Accession No. AY724740, AY738672, AY738697 in a manner indicated by the teachings of Eiderbrant (2011), An (US2003/0050470) and/or SantaLucia et al. below.

Eiderbrant (2011)
Regarding claims 29, 31, 47-48, Eiderbrant teach an abstract that notes design of primers and probes for quantitative species-specific detection of microorganisms associated with bacterial vaginosis (multiplex and singleplex assays are provided (see pg 3, abstract; see pg 19, Table 1 and all text of section 3.2 and pg 20, 1st para: wherein Eiderbrant teach dual labeled Taqman probes for BVAB2 and/or Megasphaera species and pg 21, section 3.6-3.7 and pg 24, Table 2 and pg 27, 1st para of section entitled “Discussion and Conclusion”).

An (2003)
Regarding claims 29, 31, 47-48, concerning primer and probe design, An teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
Regarding claims 29, 31, 47-48, SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select and use alternative but functionally equivalent BVAB2, Megasphaera 1 and Megasphaera 2 amplification oligomers to the amplification oligomers of Fredricks et al. in order to generate other alternative, but functionally equivalent amplification product(s) comprising BVAB2, Megasphaera 1 and Megasphaera 2 nucleic acid(s). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further provide BVAB2, Megasphaera 1 and Megasphaera 2 specific probe(s) for hybridizing and/or detecting the amplified BVAB2, Megasphaera 1 and Megasphaera 2 sequence in a sample as Eiderbrant al. teach providing BVAB2, Megasphaera 1 and Megasphaera 2 specific detectably labeled hybridization/detection probe(s) to be a matter of routine practice for a real-time PCR assay for identifying an amplified BVAB2, Megasphaera 1 and Megasphaera 2 sequence(s).
The ordinary skilled artisan, using the guidance provided by An et al. for primer and probe design would have been motivated to select BVAB2, Megasphaera 1 and Megasphaera 2 specific primer(s) sequence and BVAB2, Megasphaera 1 and Megasphaera 2-specific probe sequence, derived from known BVAB2, Megasphaera 1 and Megasphaera 2 gene sequences such as GenBank Accession Nos. AY724740, AY738672, AY738697 for the benefit of amplifying the BVAB2, Megasphaera 1 and Megasphaera 2 gene sequences comprising the instant SEQ ID NO: 3, SEQ ID NO: 14 and/or SEQ ID NO: 15. 
The ordinary skilled artisan would have had a reasonable expectation of success in making and using alternative BVAB2, Megasphaera 1 and Megasphaera 2 specific primers and BVAB2, Megasphaera 1 and Megasphaera 2 specific detectably labeled probe(s) homologous to or derived from GenBank Accession Nos. AY724740, AY738672, AY738697 using the guidance regarding primer and probe design from An as An teach primer and probe design to known sequences to be a matter of routine practice, as demonstrated by Fredricks et al. 
The ordinary skilled artisan would have had a reasonable expectation of success as SantaLucia et al. elaborates that sequences casually designed for use as primers and probe are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia.
In view of the combined teachings and suggestions of all of the cited prior art references, the products instantly claimed by claims 29, 31, 47-48 are prima facie obvious.

Claims 29, 32, 35, 36, 38, 41-42, 57
Fredricks et al. (2007) (claims 29, 32, 35, 36, 38, 41-42, 57)
Regarding claim 29, the teachings of Fredricks et al. are indicated above. 
Regarding claim 32, Fredricks et al. teach at least one pair of said amplification primers configured to produce an amplification product corresponding to said target nucleic acid sequence includes primers containing a nucleic acid sequence that is complementary or identical to a portion of said corresponding target nucleic acid sequence (pg 3272, Table 1). 

Regarding claim 35, Fredricks et al. teach said microorganism is a microorganism selected from BVAB2, lactobacillus iners, megasphera 1, megasphera 2, prevotella bivia, G. vaginalis (pg 3272, Table 1).

Regarding claim 36, Fredricks et al. teach said microorganism is Prevotella bivia (pg 3272, Table 1). 
Regarding claim 38, Fredricks et al. teach at least two of said amplification reactions each contains a pair of amplification primers configured to amplify a different corresponding target nucleic acid sequence (see pg 3272, Table 1). 

Regarding claim 41, Fredricks et al. teach wherein each of said amplification reactions contains amplification primers configured to amplify at least a portion of a gene selected from 16S ribosomal RNA, 18S ribosomal RNA (see pg 3272, Table 1).

Regarding claim 42, Fredricks et al. teach forming includes forming one or more amplification products containing a nucleic acid sequence that is complementary or identical to a portion of a gene 16S ribosomal RNA (see pg 3272, Table 1). 

Regarding claim 57, Fredricks et al. teach comprising preparing said nucleic acid sample from a vaginal swab specimen (pg 3271, left col., section of Materials and Methods entitled “Study population”).


Omitted from Fredricks et al. (2007) (claims 29, 51 and 53)
Regarding claim 29, Fredricks et al. do not teach:
(a) distributing portions of a nucleic acid sample to individual reaction chambers situated within a support; or 
(c) determining whether said amplification product has been formed in one or more of said individual reaction chambers. 

Regarding claim 51, Fredricks et al. do not teach at least one of said amplification reactions occurs at an individual reaction site present within or upon a support, said support containing one or more individual reaction sites. 

Regarding claim 53, Fredricks et al. do not teach said individual reaction site includes one or more of said amplification primers, and said amplifying further includes distributing a portion of the nucleic acid sample to said individual reaction site. 

Van Doorn et al. (2009) (claims 29, 51 and 53)
Regarding claim 29, Van Doorn et al. teach a platform i.e. “OpenArray plate” which comprises individual reaction chambers situated within a support (see pg 7254, last para of left col, below Fig. 1 and 1st para of right col., wherein Van Doorn et al. teach that the Biotrove OpenArray is a novel qPCR platform that provides high-density and low-volume qPCR microarrays that are capable of accommodating 3,072 reactions per array (OpenArray; BioTrove Inc., Woburn, MA). The OpenArray contains 48 subarrays, each consisting of 64 microscopic through holes with a volume of 33 nl (Fig. 1A) into which primer pairs are preloaded as specified by the user. Depending on the assay layout, a single OpenArray allows parallel testing of up to 144 samples against a maximum of 3072 targets). 
Concerning the OpenArray platform, the array is customizable and contains 3072 microscopic through-holes grouped in 48 subarrays of 64 through-holes each, enabling the parallel genotyping of up to 256 different sequences per array. 

Van Doorn et al. teach a method comprising (a) distributing portions of a nucleic acid sample to individual reaction chambers situated within a support (see pg 7255, right col, section entitled “Biotrove OpenArray real-time PCR” and pg 7256, left col., sections entitled “Effect of PCR inhibition on IAC calibration curve performance” and “Soil sample analyses”: wherein soil microbial DNA are amplified and detected on the Biotrove OpenArray platform); or 
(c) determining whether said amplification product has been formed in one or more of said individual reaction chambers (see pg 7257, Table 4). 

Regarding claim 51, Van Doorn et al. teach at least one of said amplification reactions occurs at an individual reaction site present within or upon a support, said support containing one or more individual reaction sites (see pg 7254, last para of left col, below Fig. 1 and 1st para of right col.). 

Regarding claim 53, Van Doorn et al. teach said individual reaction site includes one or more of said amplification primers, and said amplifying further includes distributing a portion of the nucleic acid sample to said individual reaction site (see pg 7254, last para of left col, below Fig. 1 and 1st para of right col., and pg 7255, right col, section entitled “Biotrove OpenArray real-time PCR” and pg 7256, left col., sections entitled “Effect of PCR inhibition on IAC calibration curve performance” and “Soil sample analyses”). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the Biotrove OpenArray platform of Van Doorn et al. and use it to monitor the modified amplification assay according to Fredicks et al., Eiderbrant (2011), BVAB2 sequence having the GenBank Accession No. AY724740 (August 2004), Megasphaera type 1 sequence having the GenBank Accession No. AY738672 (August 2004), Megasphaera type 1 sequence having the GenBank Accession No. AY738697 (August 2004), An (US2003/0050470), SantaLucia (2007) since Van Doorn et al. teach Biotrove OpenArray platform that allows multiplex, parallel detection of species-specific nucleic acids of a plurality of microorganisms within or at individual reaction sites on a solid support.
In view of the combined teachings and suggestions of all of the cited prior art references, the products instantly claimed by claims 29, 32, 35-36, 38, 41-42, 51, 53, and 57 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637